department of the treasury internal_revenue_service te_ge eo examination sec_501 commerce street dallas texas date date tax_exempt_and_government_entities_division number release date org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax in a determination_letter dated june 19xx you were held to be exempt from federal_income_tax under c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under c of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code was issued to you with other instructions file returns for later years with the you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report of income_tax_liability appropriate service_center indicated in the instructions for those returns you have the right to contact office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for tax payer advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely reviewer's name eo exam reviewer tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations south clinton street room syracuse ny date taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in the event of revocation you will be required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the examiner as soon as possible unless a report of income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in lieu of letter if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication do not apply to exempt_organizations if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeais conference or if you do not request an appeals_conference you may file suit in the united_states tax_court the united_states court of federal claims or the united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organizations appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at in lieu of letter if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nannette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope in lieu of letter form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 legend org - organization name island - island issues xx - date city - city state - state whether org organization is a social_club as described under internal_revenue_code irc c facts the organization is exempt from income_tax pursuant to internal_revenue_code irc sec_501 because it is described as a social_club in sec_501 the organization was incorporated in the city of city state of state for the purposes of the following to act as a neighborhood improvement association and as such to own hire and lease lands and buildings upon the island of island and in other places necessary for the betterment of the neighborhood or neighborhoods of members and such to build repair and maintain streets and ways build repair and maintain private water supply systems carry on the operation of social clubs societies places of recreation sport amusement and instruction for the benefit and entertainment of its members and their nominees build repair and maintain wharves or landings for_the_use_of its members and buy sell maintain and rent boats of all sorts to its members and their nominees to conduct any of its corporate objects in any of the states of the united_states and have or more officers therein provided however that nothing herein contained shall be construed to authorize the corporation to transact business in any state contrary to the provisions of the laws of such state’ the original application_for exemption dated june 19xx stated that the organization was formed to coordinate mutual interests of several members of the summer colony at island state by a pooling of caretaking and utility_services and by providing social functions’ each year the corporation leases property at org containing various buildings and facilities including those for water and electricity which it operates for the benefit of some of its members for rent the corporation agrees to maintain the property and pay a sum equal the real_estate_taxes and premiums for fire and liability insurance on the premises it employs a caretaker who does work for the benefit of the corporation and also for the benefit of the individual members members pay an annual membership fee of dollar_figuredollar_figure and an assessment fee if any major repairs are needed that year the individual work is specially billed to the members on a cost_basis members are also assessed dollar_figure to take care of general expenses’ form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20x x12 the care taker and three other employees supply maintenance and repair services for the organization and individual member homes traditional activities that the employees do include hauling and launching member boats supplying fresh water on the docks taking care of all of the maintenance for the dock area boat house water system gas house picking up trash for the organization and maintaining the swimming pool and the tennis court areas prohibited non traditional activities that the organization does includes picking up all the trash for member homes supplying water service to member homes and performing maintenance and repairs on member homes the organization also supplies water service for its use and also for individual members use for their homes the members pay on a per household basis there are or users in all including the organization during the year under audit the organization received the following prohibited non traditional revenue from these home owners these non traditional activities have been conducted for many years dollar_figure in labor dollar_figure for material used for maintenance repairs on member homes dollar_figure rubbish revenue for picking up trash at their homes dollar_figure for water service the homes are personally owned by the members when a member needs repairs done on their home they contact the organization which schedule’s an appointment to provide the service upon completing the repairs the member is billed payment for such repairs are paid directly to the organization law sec_501 provides that clubs are exempt from tax that are organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 social clubs a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but that clubs are exempt from tax that are organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as selling real_estate is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 68_tc_200 in that case the tax_court had to determine whether a social club's status as a tax-exempt_organization under sec_501 could be revoked because the club sold liquor to its members for consumption away from the club's premises in determining whether the activity was substantial the tax_court based its decision on the amount of gross_receipts generated from the liquor sales which was in excess of of gross_receipts from all sources thus the tax_court held that the organization was not exempt because the activity did not further any social_club purposes was recurrent and the gross_receipts were in excess of of total gross_receipts revrul_58_589 1958_2_cb_266 states where a club engages in income producing transactions which are not a part of the club purposes exemption will not be denied because of incidental trivial or nonrecurrent activities such as sales of property no longer adapted to club purposes santee club v white fed 2d in order to retain exemption a club must not enter into outside activities with the purpose of deriving profit sec_1_501_c_7_-1 of the income_tax regulations and santee club v white supra if such income producing activities are other than incidental trivial or nonrecurrent it will be considered that they are designed to produce income and will defeat exemption revrul_68_168 1968_1_cb_269 reads a nonprofit organization that leases building lots to its members on a long-term basis is not exempt from federal_income_tax under sec_501 of the internal_revenue_code of in the text of revrul_68_168 it states although the revenues from this activity are derived from the organization’s members only the revenues are not raised from the members’ use of recreational facilities or in connection with the organization’s recreational activities the conduct of such real_estate activity whether with members only or with the general_public is not incidental to or in furtherance of any purpose covered by sec_501 of the code accordingly the organization does not qualify for exemption from federal_income_tax under that section revrul_68_535 1968_2_cb_219 jan a social_club that regularly sells liquor to its members for consumption off its premises is not entitled to exemption under sec_501 of the code in the text of revrul_68_535 it states the regular sale of liquor under the circumstances in the instant case is a service to the members that is neither related to nor in furtherance of a social club’s exempt purposes since such activity is neither social nor recreational the club is not operated exclusively for pleasure recreation and other nonprofitable purposes within the meaning of sec_501 of the code form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 accordingly the social_club described above is not entitled to exemption from federal_income_tax under sec_501 of the code revrul_63_190 1963_2_cb_212 a nonprofit organization not operated under the lodge_system which maintains a social_club for members and also provides sick and death_benefits for members and their beneficiaries does not qualify for exemption from federal_income_tax either as a social_club under sec_501 of the internal_revenue_code of revrul_75_494 1975_2_cb_214 jan qualification homeowner_associations as social clubs -- a club providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club's facilities on the club's exemption under code sec_501 in dollar_figure this revenue_procedure defines the term ‘total gross receipts’ total gross_receipts means receipts from normal and usual activities of the club including charges admissions membership fees dues and assessments excluded for this purpose are a initiation fees and capital contributions b interest dividends rents and similar receipts and c unusual amounts of income such as amounts derived from nonrecurring sales of club assets public law amended sec_501 to provide for exemption from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of net_earnings of which inures to the benefit of any private shareholder the committee report s rep nodollar_figure - cong nd sess that accompanied p l provides congressional intent to the limitations on revenue from outside membership the report reads in part as follows it is intended that a social_club or any other organization exempt under code sec_501 may receive the full 35-percent amount of its gross_receipts from investment_income sources reduced by any amount of nonmember income in the case where a social_club permits nonmembers to use its club facilities and receive sec_15 percent of its gross_receipts from these nonmember sources it may receive only up to percent of its income from investment sources taxpayer’s position the taxpayer has agreed to revocation of their tax exempt status as of january 20xx form 886-arev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx12 government’s position based on the facts of the examination we conclude that you do not meet the requirements for exempt status under sec_501 of the code sec_501 of the code provides that a club be organized and operated exclusively for pleasure recreation and other nonprofitable purposes is exempt from federal_income_tax provided no part of its net_earnings inures to the benefit of any private shareholder maintenance and repair services provided to members for work done on their personal residences is a private benefit to its members this organization in carrying out its purposes in the manner described above is not being operated exclusively for pleasure and recreation of its members accordingly it does not qualify for exemption under sec_501 of the code the organization did over of prohibited non traditional exempt_activities according to revrul_58_589 1958_2_cb_266 an organization that performs incidental trivial or nonrecurrent activities exemption will not be denied these prohibited non traditional activities were not trivial or incidental and they have occurred for many years in the tax_court case 68_tc_200 non exempt activity was and exempt status was revoked revrul_68_535 and revrul_63_190 stated above are two revenue rulings where non traditional exempt_activities were involved and exempt status was revoked even though these activities were done by members these activities were neither social nor recreational are considered nontraditional activities and if substantial and recurring tax exempt status should be revoked exempt social clubs are not permitted to receive income from activities not conducted in furtherance of their exempt purposes revrul_71_17 pub law and the report that accompanied p l s rep nodollar_figure - cong sess give further evidence that income from the active_conduct of businesses not traditionally carried on by these organizations is not authorized and exemption should be revoked conclusion accordingly we conclude that you do not meet the requirements for exempt status under sec_501 of the code and propose to deny your exemption under that section we have determined you fail to qualify for exempt status under any other subsection of sec_501 after the proposed revocation becomes final you will be responsible for filing f1120s in the future form 886-acrev department of the treasury - internal_revenue_service page -5-
